
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.20


EXCESS CONTRIBUTION PLAN
OF
BUNGE GLOBAL MARKETS, INC.
(Effective January 3, 2000)


I.     Purpose of Plan

        (a)    The purpose of this Plan is to provide benefits for certain
employees of Bunge Global Markets, Inc. (the "Company") participating in the
Bunge Management Services Savings Plan dated January 1, 1999, as may be amended
(the "Savings Plan"), with respect to whom the amount of Company Contributions
under the Savings Plan are or will be limited in any year by application of the
Internal Revenue Code of 1986, as amended (the "Code") or the Employee
Retirement Income Security Act of 1974 ("ERISA").

        (b)    This Plan also will provide benefits for a select group of
management or highly compensated employees participating in the Savings Plan,
who qualify as Special Participants pursuant to Section II(b), to receive
supplemental benefits.

        (c)    This Plan, to the extent that it provides benefits in excess of
the limitations imposed by Section 415 of the Code is intended to be an "excess
benefit plan" as that term is defined in Section 3(36) of ERISA.

II.    Participation in the Plan

        (a)    A participant in the Savings Plan shall participate in this Plan
for each Plan Year (as defined in the Savings Plan) in respect of which the
amount of the Company Contributions which would otherwise be allocated to such
participant's account under the Savings Plan, as from time to time in effect,
are reduced by operation of the limitations imposed by Section 415 of the Code
as the same may be amended from time to time and Section 3.4 of the Savings
Plan.

        (b)    A participant in the Savings Plan who is also a member of a
select group of management or highly compensated employees whose Compensation
(as defined in the Savings Plan) exceeds the compensation limit imposed by
Section 401(a)(17) of the Code and Section 1.10 of the Savings Plan shall be a
Special Participant and shall participate in this Plan for each Plan Year in
respect of which the amount of the Company Contributions are further reduced by
operation of the limitation on compensation imposed by Section 401(a)(17) of the
Code and the maximum amount limitation in Section 1.10 of the Savings Plan.

        (c)    Any Special Participant who has made the maximum Tax Deferred
Contributions (as defined in the Savings Plan) under Section 402(g) of the Code
or the terms of the Savings Plan (including but not limited to Sections 2.1
(a) and 3.6) shall also participate in the Plan for each Plan Year in respect of
which the amount of Company Contributions are further reduced by operation of
(i) the limitation on Tax Deferred Contributions imposed by Section 402(g) of
the Code and Section 2.1(a) of the Savings Plan (ii) the nondiscrimination
requirements applicable to Company Contributions under Section 401(m) of the
Code and Section 3.5 of the Savings Plan, and/or (iii) the nondiscrimination
requirements applicable to Tax Deferred Contributions under Section 401(k) of
the Code and Section 3.6 of the Savings Plan.

III.  Excess Contributions

        (a)    Each participant in this Plan shall have credited to the
participant's account maintained under this Plan an amount equal to the amount
by which the Company Contributions which would otherwise be allocated to the
participant under the Savings Plan for the Plan Year are reduced by operation of
the limitations imposed by Section 415 of the Code and Section 3.4 of the
Savings Plan.

--------------------------------------------------------------------------------




        (b)    A Special Participant shall have credited to the Special
Participant's account under this Plan an additional amount equal to the amount
by which the Company Contributions which would otherwise be allocated to the
Special Participant under the Savings Plan for the Plan Year are, after the
application of Article III(a), reduced by operation of the limitation on
compensation imposed by Section 401(a)(17) of the Code and the maximum amount
limitation in Section 1.10 of the Savings Plan.

        (c)    Any Special Participant who has made the maximum Tax Deferred
Contributions under Section 402(g) of the Code or the terms of the Savings Plan
(including but not limited to Sections 2.1(a) and 3.6) shall have credited to
the Special Participant's account under this Plan an additional amount equal to
the amount by which the Company Contributions which would otherwise be allocated
to the Special Participant under the Savings Plan for the Plan Year are, after
the application of Article III(a) and (b), reduced by operation of (i) the
limitation on Tax Deferred Contributions imposed by Section 402(g) of the Code
and Section 2.1(a) of the Savings Plan, (ii) the nondiscrimination requirements
applicable to Company Contributions under Section 401(m) of the Code and
Section 3.5 of the Savings Plan, and/or (iii) the nondiscrimination requirements
applicable to Tax Deferred Contributions under Section 401(k) of the Code and
Section 3.6 of the Savings Plan.

        (d)    Such amounts shall be allocated and credited to a participant's
or Special Participant's account under this Plan in the same manner and to the
same extent as if it were part of the Company Contributions allocated and
credited to the participant's or Special Participant's account under the Savings
Plan. Each participant's and Special Participant's account under this Plan shall
be credited with earnings and losses in the same manner as if it were invested
in accordance with the investment fund option or options applicable to the
Company Contributions allocated to the participant's or Special Participant's
account under the Savings Plan.

        (e)    The value of a participant's or Special Participant's account
under this Plan shall be immediately vested and nonforfeitable and shall be
payable in a single lump sum after the participant's or Special Participant's
termination of employment at such time as shall be determined by the Committee
(as defined in the Savings Plan), but in no event later than the last day of the
first quarter of the Plan Year following the Plan Year in which the participant
or Special Participant terminates employment. A participant or Special
Participant may withdraw all or part of the amount credited to the participant's
or Special Participant's account prior to termination of employment; provided,
however, that (i) neither a participant nor a Special Participant shall be
permitted to withdraw any such amount prior to the date the participant or
Special Participant is credited with five (5) or more years of Continuous
Service (as defined in the Savings Plan), and (ii) upon such withdrawal the
participant or Special Participant shall not be eligible to participate in this
Plan until the first day of the fifth Plan Year following the date of such
withdrawal.

        (f)    Each participant or Special Participant, by written instrument
delivered to the Committee, shall have the right to designate, and from time to
time change, a beneficiary to receive the value of his or her account under the
Plan in the event of the participant's or Special Participant's death prior to
payment thereof under Article III(e). If a participant or Special Participant
fails to designate a beneficiary under this Plan, such participant's or Special
Participant's beneficiary shall be determined in accordance with the provisions
of the Savings Plan.

IV.    Miscellaneous

        (a)    The Board of Directors of the Company reserves the right, in its
sole discretion, to amend this Plan, provided that no amendment shall diminish
the rights of any participant or Special Participant under this Plan with
respect to any credits to the participant's or Special Participant's account
prior to the date such amendment is adopted by the Board.

2

--------------------------------------------------------------------------------




        (b)    This Plan may be terminated at any time by the Board of Directors
of the Company. If the Company shall terminate the Savings Plan with respect to
its employees, any credits to the participant's or Special Participant's account
under this Plan accrued to the date of termination of the Savings Plan, and the
value thereof, which are payable to employees of the Company in accordance with
this Plan shall be payable to them in accordance with all of the terms and
conditions applicable to such participant's or Special Participant's benefits
under the Savings Plan in the event of its termination.

        (c)    To the maximum extent permitted by law, no right to payment or
any other interest of a participant or Special Participant under this Plan shall
be assignable or subject to attachment, execution, or levy of any kind.

        (d)    Nothing in this Plan shall be construed as giving any employee
the right to continued employment.

        (e)    Notwithstanding any other provisions of this Plan, if the
Committee determines in its sole discretion that the employment of a participant
or Special Participant with the Company has been terminated because of the
participant's or Special Participant's commission of any act of fraud or any act
of dishonesty, or any criminal act, or that a participant or Special Participant
committed any such act to the detriment of the Company whether the participant's
or Special Participant's employment was terminated on that account or not, then
any amounts credited to the participant's or Special Participant's account shall
be forfeited and, if already paid, shall be subject to recoupment.

        (f)    Benefits payable under this Plan by the Company shall not be
funded and shall be made only out of the general funds of the Company. A
participant's or Special Participant's rights to receive benefits under this
Plan from the Company shall be no greater than the rights of any unsecured
general creditor of the Company.

        (g)    The Company shall be entitled to deduct from any amounts being
credited under this Plan to a participant's or Special Participant's account
under this Plan or from any other compensation payable by the Company to such
participant or Special Participant, all applicable federal, state or local taxes
required to be withheld with respect to the amounts being credited. Any taxes
imposed on any distribution from this Plan shall be the sole responsibility of
the participant or Special Participant or other person entitled to receive same,
and the Company shall be entitled to deduct from any such distribution any
federal, state or local taxes required to be withheld with respect to such
distribution.

        (h)    This Plan shall be administered by the Savings Plan Committee
which shall have all authority, powers and discretion with respect to this Plan
as such Committee shall, from time to time, have with respect to the Savings
Plan.

        (i)    All records and accounts for this Plan shall be maintained by the
Company and shall be conclusive and binding upon the Company and participants
and Special Participants and their beneficiaries under this Plan.

        (j)    Except to the extent preempted or superseded by ERISA, the
provisions of this Plan shall be construed according to the internal and
substantive laws (and not to the conflict of laws provisions) of the State of
New York.

3

--------------------------------------------------------------------------------





QuickLinks


EXCESS CONTRIBUTION PLAN OF BUNGE GLOBAL MARKETS, INC. (Effective January 3,
2000)
